DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 28, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards et al (US Patent Application 2018/0048549), and further in view of Barton et al (US Patent Application 2018/0242178). Hereinafter Edwards and Barton.

Regarding claim 1, Edwards discloses a computer implemented method that, when executed by data processing hardware, causes the data processing hardware to perform operations comprising (the network node includes processor, and the processor executes software that includes module(s) that operate as transmission performance collection function to collect network performance information, where the memory stores inform such as network performance information, paragraphs [0113], [0134]): 
obtaining voice over Internet Protocol (VoIP) communication quality data for at least one VoIP communication, each VoIP communication associated with a respective user device of a plurality of user devices communicating via at least one respective access point of a plurality of access points, and each VoIP communication associated with respective VoIP communication quality data (the network node monitors the data packets that are communicated over a network node segment, where the monitoring includes determining at least one item of network performance information associated with data packets containing real-time content communicated over the network node segment of the packet network, and the network performance information includes real-time bandwidth usage, total bandwidth usage, packet loss, delay, and/or jitter, for example, paragraph [0133]; the network node communicates data packets including content data packets and PIP (performance information packet) data packets over node segments (collectively 1316) to other network nodes (collectively 1318), paragraph [0134]); 
for each VoIP communication, segmenting the VoIP communication quality data into a plurality of data quality segments, each data quality segment corresponding to a respective segment of the VoIP communication (the network node monitors the data packets that are communicated over a network node segment, where the monitoring includes determining at least one item of network performance information associated with data packets containing real-time content communicated over the network node segment of the packet network, and the network performance information includes real-time bandwidth usage, total bandwidth usage, packet loss, delay, and/or jitter, for example, paragraph [0133]; the network node communicates data packets including content data packets and PIP (performance information packet) data packets over node segments (collectively 1316) to other network nodes (collectively 1318), paragraph [0134]); and
determining an independent historical quality performance for the user device of the plurality of user devices and for the at least one access point of the plurality of access points (the bandwidth determination is performed by monitoring the one or more PIP data packets that are collected to indicate the time period has completed or inspecting the timestamps contained within each of the PIP data packets, and the performance calculation modules track utilization and performance of communications paths and node segments to create historical performance and utilization measure logs, paragraph [0112]).
While Edwards discloses other types of information that show utilization, latency, jitter, and packet loss, such as Mean Opinion Score voice values (paragraph [0188]), and performance calculation modules track utilization and performance of communications path and node segments to create historical performance and utilization measure logs (paragraph [0112]), Edwards does not explicitly disclose “for each data quality segment: determining a segment mean opinion score for the data quality segment indicative of an evaluation of an overall quality of the data quality segment; and associating the segment mean opinion score with the respective user device and each respective access point; and determining an independent historical quality performance for the user device of the plurality of user devices and for the at least one access point of the plurality of access points based on the segment mean opinion scores associated with the user device and the at least one access point.”
Barton discloses “for each data quality segment: determining a segment mean opinion score for the data quality segment indicative of an evaluation of an overall quality of the data quality segment; and associating the segment mean opinion score with the respective user device and each respective access point” as the application scores for particular application (e.g. a MOS value for Voice and/or Video application) is retrieved for UE targets within a given geographic area that source application traffic for the particular application (paragraph [0118]), where the WNMS (wireless network management system) uses colormaps to observe and/or identify linking relationships between specific RF color(s), transmission color(s), QoS color(s) and application score range association(s) that can enable WNMS to predict applications score(s) (e.g., MOS value(s)) for one or more location(s) for one or more application(s) and/or HW/SW UE type(s) that may be operating within a given geographic area represented by a given location map (paragraph [0154]), and “determining an independent historical quality performance for the user device of the plurality of user devices and for the at least one access point of the plurality of access points based on the segment mean opinion scores associated with the user device and the at least one access point” as the communication system provides the ability to gather historical or current application scores (e.g. MOS values) for UE within a particular geographic area of the WLAN and to use the application scores to evaluate and determine which operational characteristics for the geographic area contribute to the applications scores through training a convolutional neural network statistical mode (paragraph [0037]), where the statistical model representing linking relationships for the WLAN (e.g., relationships linking RF operational characteristics, transmission operational characteristics, and QoS operational characteristics to application scores and/or application score classes) using combined color maps generated for the particular geographic area represented by the location map using historical WLAN data gathered for the particular geographic area of the WLAN over one or more sampling time slices (paragraph [0168]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Edwards and Barton before him or her, to incorporate the application score as taught by Barton, to improve the network node of Edwards for monitoring the other types information including application score. The motivation for doing so would have been to improve application performance and, in turn, Quality of Experience (QoE) for mobile users across a communication system (paragraph [0003] of Barton).

Regarding claim 2, Edwards and Barton disclose the method of claim 1, but Edwards does not explicitly disclose wherein the operations further comprise determining an independent historical quality performance for each user device of the plurality of user device and for each access point of the plurality of access points based on the segment mean opinion scores associated with each respective user device and each access point.
Barton discloses the communication system provides the ability to gather historical or current application scores (e.g. MOS values) for UE within a particular geographic area of the WLAN and to use the application scores to evaluate and determine which operational characteristics for the geographic area contribute to the applications scores through training a convolutional neural network statistical mode (paragraph [0037]), where the statistical model representing linking relationships for the WLAN (e.g., relationships linking RF operational characteristics, transmission operational characteristics, and QoS operational characteristics to application scores and/or application score classes) using combined color maps generated for the particular geographic area represented by the location map using historical WLAN data gathered for the particular geographic area of the WLAN over one or more sampling time slices (paragraph [0168]).
Since Edwards discloses the network node communicates data packets including content data packets and PIP (performance information packet) data packets over node segments (collectively 1316) to other network nodes (collectively 1318) (paragraph [0134]),
it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Edwards and Barton before him or her, to incorporate the application score as taught by Barton, to improve the network node of Edwards for monitoring the other types information including application score over multiple node segments. The motivation for doing so would have been to improve application performance and, in turn, Quality of Experience (QoE) for mobile users across a communication system (paragraph [0003] of Barton).

Regarding claim 3, Edwards and Barton disclose the method of claim 1, Edwards discloses wherein the VoIP communication quality data comprises at least one of jitter, latency, or packet loss (the network performance information includes real-time bandwidth usage, total bandwidth usage, packet loss, delay, and/or jitter, for example, paragraph [0133]).

Regarding claim 4, Edwards and Barton disclose the method of claim 1, Edwards discloses wherein the VoIP communication quality data comprises voice over Wi-Fi communication quality data (the network performance information stored at each node is used by the nodes to make network control or routing decisions when placing or routing calls, where the node making the decisions include customer premise equipment, such as a SIP telephone, or any other node within a packet network, including wireless access points, DSL modems, and/or cable modem devices that suffer variable bandwidth availability, paragraph [0144]).

Regarding claim 5, Edwards and Barton disclose the method of claim 1, Edwards discloses wherein at least one of the VoIP communications is associated with a respective user device of the plurality of user devices communicating via at least two respective access points of the plurality of access points (the network node communicates data packets including content data packets and PIP (performance information packet) data packets over node segments (collectively 1316) to other network nodes (collectively 1318), paragraph [0134]).

Regarding claim 6, Edwards and Barton disclose the method of claim 1, Edwards discloses wherein obtaining the VoIP communication quality data comprises obtaining the VoIP communication quality data in real-time, and wherein the operations further comprise: 
determining a communication quality score for the VoIP communication associated with the real-time VoIP communication quality data (the network node examines the network performance information and determines whether any of the network performance information parameters cross a threshold value, and current and/or future calls from that node segment is rerouted if the software determines that the packet loss or other data included in the network performance information associated with a node segment crosses above the threshold value, paragraph [0142]); 
when the communication quality score satisfies a threshold, determining a different access point within range of the user device (the network node examines the network performance information and determines whether any of the network performance information parameters cross a threshold value, and current and/or future calls from that node segment is rerouted if the software determines that the packet loss or other data included in the network performance information associated with a node segment crosses above the threshold value, paragraph [0142]; the performance manager include a variety of functions, including load balancing for re-routing of real-time or non-real-time content communications, retrieving and presenting state information on network utilization and available resources to network managers in the form of reports and trend lines to determine where congestion is occurring, and displaying locations where additional routers, gateways, or other network communications devices may be desired to alleviate congestion or provide safety valves for network communications devices that require higher bandwidth capacity during certain times of the day, paragraph [0266]); and 
switching the VoIP communication to the different access point (the performance manager include a variety of functions, including load balancing for re-routing of real-time or non-real-time content communications, retrieving and presenting state information on network utilization and available resources to network managers in the form of reports and trend lines to determine where congestion is occurring, and displaying locations where additional routers, gateways, or other network communications devices may be desired to alleviate congestion or provide safety valves for network communications devices that require higher bandwidth capacity during certain times of the day, paragraph [0266]).
However, Edwards does not explicitly disclose “determining a communication quality score for the VoIP communication associated with the real-time VoIP communication quality data based on the segment mean opinion scores.”
Barton discloses the communication system provides the ability to gather historical or current application scores (e.g. MOS values) for UE within a particular geographic area of the WLAN and to use the application scores to evaluate and determine which operational characteristics for the geographic area contribute to the applications scores through training a convolutional neural network statistical mode (paragraph [0037]), where the statistical model representing linking relationships for the WLAN (e.g., relationships linking RF operational characteristics, transmission operational characteristics, and QoS operational characteristics to application scores and/or application score classes) using combined color maps generated for the particular geographic area represented by the location map using historical WLAN data gathered for the particular geographic area of the WLAN over one or more sampling time slices (paragraph [0168]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Edwards and Barton before him or her, to incorporate the application score as taught by Barton, to improve the network node of Edwards for monitoring the other types information including application score over multiple node segments. The motivation for doing so would have been to improve application performance and, in turn, Quality of Experience (QoE) for mobile users across a communication system (paragraph [0003] of Barton).

Regarding claim 7, Edwards and Barton disclose the method of claim 1, but Edwards does not explicitly disclose wherein the operations further comprise, for each VoIP communication, determining a communication mean opinion score for each access point associated with the respective VoIP communication.
Barton discloses the communication system provides the ability to gather historical or current application scores (e.g. MOS values) for UE within a particular geographic area of the WLAN and to use the application scores to evaluate and determine which operational characteristics for the geographic area contribute to the applications scores through training a convolutional neural network statistical mode (paragraph [0037]), where the statistical model representing linking relationships for the WLAN (e.g., relationships linking RF operational characteristics, transmission operational characteristics, and QoS operational characteristics to application scores and/or application score classes) using combined color maps generated for the particular geographic area represented by the location map using historical WLAN data gathered for the particular geographic area of the WLAN over one or more sampling time slices (paragraph [0168]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Edwards and Barton before him or her, to incorporate the application score as taught by Barton, to improve the network node of Edwards for monitoring the other types information including application score over multiple node segments. The motivation for doing so would have been to improve application performance and, in turn, Quality of Experience (QoE) for mobile users across a communication system (paragraph [0003] of Barton).

Regarding claim 8, Edwards and Barton disclose the method of claim 1, Edwards discloses wherein determining the independent historical quality performance of the at least one access point of the plurality of access points comprises determining a weighted average of the segment mean opinion scores associated with the at least one access point (other types of information that show utilization, latency, jitter, and packet loss, such as Mean Opinion Score voice values, paragraph [0188]; where a calculation is made to determine metrics along one or more transmission paths, such as a weighted average of the network performance information or status level, paragraph [0202]).

Regarding claim 9, Edwards and Barton disclose the method of claim 1, Edwards discloses wherein determining the independent historical quality performance of the user device of the plurality of user devices comprises determining a weighted average of the segment mean opinion scores associated with the user device (other types of information that show utilization, latency, jitter, and packet loss, such as Mean Opinion Score voice values, paragraph [0188]; where a calculation is made to determine metrics along one or more transmission paths, such as a weighted average of the network performance information or status level, paragraph [0202]).

Regarding claim 10, Edwards and Barton disclose the method of claim 9, but Edwards does not explicitly disclose wherein the weighted average of the segment mean opinion scores associated with each user device is weighted based on a call duration of the corresponding VoIP communication associated with each segment mean opinion score.
Barton discloses the communication system provides the ability to gather historical or current application scores (e.g. MOS values) for UE within a particular geographic area of the WLAN and to use the application scores to evaluate and determine which operational characteristics for the geographic area contribute to the applications scores through training a convolutional neural network statistical mode (paragraph [0037]), where the statistical model representing linking relationships for the WLAN (e.g., relationships linking RF operational characteristics, transmission operational characteristics, and QoS operational characteristics to application scores and/or application score classes) using combined color maps generated for the particular geographic area represented by the location map using historical WLAN data gathered for the particular geographic area of the WLAN over one or more sampling time slices (paragraph [0168]), and a weight coefficient is applied to each frame based on its duration (paragraph [0101]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Edwards and Barton before him or her, to incorporate the application score as taught by Barton, to improve the network node of Edwards for monitoring the other types information including application score over multiple node segments. The motivation for doing so would have been to improve application performance and, in turn, Quality of Experience (QoE) for mobile users across a communication system (paragraph [0003] of Barton).

Regarding claim 11, Edwards discloses a system (network node) comprising: 
data processing hardware (the network node includes a processing unit, paragraphs [0113], [0134]); and 
memory hardware in communication with the data processing hardware (the network node includes memory that is in communication with the processor, paragraphs [0113], [0134]), the memory hardware storing instructions that when executed on the data processing hardware cause the data processing hardware to perform operations comprising (the processor executes software that includes module(s) that operate as transmission performance collection function to collect network performance information, where the memory stores inform such as network performance information, paragraphs [0113], [0134]): 
receiving voice over Internet Protocol (VoIP) communication quality data for a plurality of VoIP communications, each VoIP communication associated with a respective user device of a plurality of user devices communicating via at least one respective access point of a plurality of access points, and each VoIP communication associated with respective VoIP communication quality data (the network node monitors the data packets that are communicated over a network node segment, where the monitoring includes determining at least one item of network performance information associated with data packets containing real-time content communicated over the network node segment of the packet network, and the network performance information includes real-time bandwidth usage, total bandwidth usage, packet loss, delay, and/or jitter, for example, paragraph [0133]; the network node communicates data packets including content data packets and PIP (performance information packet) data packets over node segments (collectively 1316) to other network nodes (collectively 1318), paragraph [0134]); 
for each VoIP communication, splitting the VoIP communication quality data into a plurality of data quality segments, each data quality segment corresponding to a respective segment of the VoIP communication (the network node monitors the data packets that are communicated over a network node segment, where the monitoring includes determining at least one item of network performance information associated with data packets containing real-time content communicated over the network node segment of the packet network, and the network performance information includes real-time bandwidth usage, total bandwidth usage, packet loss, delay, and/or jitter, for example, paragraph [0133]; the network node communicates data packets including content data packets and PIP (performance information packet) data packets over node segments (collectively 1316) to other network nodes (collectively 1318), paragraph [0134]); and 
determining an independent historical quality performance for the user device of the plurality of user devices and for the at least one access point of the plurality of access points (the bandwidth determination is performed by monitoring the one or more PIP data packets that are collected to indicate the time period has completed or inspecting the timestamps contained within each of the PIP data packets, and the performance calculation modules track utilization and performance of communications paths and node segments to create historical performance and utilization measure logs, paragraph [0112]).
While Edwards discloses other types of information that show utilization, latency, jitter, and packet loss, such as Mean Opinion Score voice values (paragraph [0188]), and performance calculation modules track utilization and performance of communications path and node segments to create historical performance and utilization measure logs (paragraph [0112]), Edwards does not explicitly disclose “for each data quality segment: determining a segment mean opinion score for the data quality segment indicative of an evaluation of an overall quality of the data quality segment; and associating the segment mean opinion score with the respective user device and each respective access point; and determining an independent historical quality performance for the user device of the plurality of user devices and for the at least one access point of the plurality of access points based on the segment mean opinion scores associated with the respective user device and the at least one access point.”
Barton discloses “for each data quality segment: determining a segment mean opinion score for the data quality segment indicative of an evaluation of an overall quality of the data quality segment; and associating the segment mean opinion score with the respective user device and each respective access point” as the application scores for particular application (e.g. a MOS value for Voice and/or Video application) is retrieved for UE targets within a given geographic area that source application traffic for the particular application (paragraph [0118]), where the WNMS (wireless network management system) uses colormaps to observe and/or identify linking relationships between specific RF color(s), transmission color(s), QoS color(s) and application score range association(s) that can enable WNMS to predict applications score(s) (e.g., MOS value(s)) for one or more location(s) for one or more application(s) and/or HW/SW UE type(s) that may be operating within a given geographic area represented by a given location map (paragraph [0154]), and “determining an independent historical quality performance for the user device of the plurality of user devices and for the at least one access point of the plurality of access points based on the segment mean opinion scores associated with the respective user device and the at least one access point” as the communication system provides the ability to gather historical or current application scores (e.g. MOS values) for UE within a particular geographic area of the WLAN and to use the application scores to evaluate and determine which operational characteristics for the geographic area contribute to the applications scores through training a convolutional neural network statistical mode (paragraph [0037]), where the statistical model representing linking relationships for the WLAN (e.g., relationships linking RF operational characteristics, transmission operational characteristics, and QoS operational characteristics to application scores and/or application score classes) using combined color maps generated for the particular geographic area represented by the location map using historical WLAN data gathered for the particular geographic area of the WLAN over one or more sampling time slices (paragraph [0168]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Edwards and Barton before him or her, to incorporate the application score as taught by Barton, to improve the network node of Edwards for monitoring the other types information including application score. The motivation for doing so would have been to improve application performance and, in turn, Quality of Experience (QoE) for mobile users across a communication system (paragraph [0003] of Barton).

Regarding claim 12, Edwards and Barton disclose the system of claim 11, but Edwards does not explicitly disclose wherein the operations further comprise determining an independent historical quality performance for each user device of the plurality of user device and for each access point of the plurality of access points based on the segment mean opinion scores associated with each respective user device and each access point.
Barton discloses the communication system provides the ability to gather historical or current application scores (e.g. MOS values) for UE within a particular geographic area of the WLAN and to use the application scores to evaluate and determine which operational characteristics for the geographic area contribute to the applications scores through training a convolutional neural network statistical mode (paragraph [0037]), where the statistical model representing linking relationships for the WLAN (e.g., relationships linking RF operational characteristics, transmission operational characteristics, and QoS operational characteristics to application scores and/or application score classes) using combined color maps generated for the particular geographic area represented by the location map using historical WLAN data gathered for the particular geographic area of the WLAN over one or more sampling time slices (paragraph [0168]).
Since Edwards discloses the network node communicates data packets including content data packets and PIP (performance information packet) data packets over node segments (collectively 1316) to other network nodes (collectively 1318) (paragraph [0134]),
it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention, having the teachings of Edwards and Barton before him or her, to incorporate the application score as taught by Barton, to improve the network node of Edwards for monitoring the other types information including application score over multiple node segments. The motivation for doing so would have been to improve application performance and, in turn, Quality of Experience (QoE) for mobile users across a communication system (paragraph [0003] of Barton).

Regarding claim 13, Edwards and Barton disclose the system of claim 11, Edwards discloses wherein the VoIP communication quality data comprises at least one of jitter, latency, or packet loss (the network performance information includes real-time bandwidth usage, total bandwidth usage, packet loss, delay, and/or jitter, for example, paragraph [0133]).

Regarding claim 14, Edwards and Barton disclose the system of claim 11, Edwards discloses wherein the VoIP communication quality data comprises voice over Wi-Fi communication quality data (the network performance information stored at each node is used by the nodes to make network control or routing decisions when placing or routing calls, where the node making the decisions include customer premise equipment, such as a SIP telephone, or any other node within a packet network, including wireless access points, DSL modems, and/or cable modem devices that suffer variable bandwidth availability, paragraph [0144]).

Regarding claim 15, Edwards and Barton disclose the system of claim 11, Edwards discloses wherein at least one of the VoIP communications is associated with a respective user device of the plurality of user devices communicating via at least two respective access points of the plurality of access points (the network node communicates data packets including content data packets and PIP (performance information packet) data packets over node segments (collectively 1316) to other network nodes (collectively 1318), paragraph [0134]).

Regarding claim 16, Edwards and Barton disclose the system of claim 11, Edwards discloses wherein obtaining the VoIP communication quality data comprises obtaining the VoIP communication quality data in real-time, and wherein the operations further comprise: 
determining a communication quality score for the VoIP communication associated with the real-time VoIP communication quality data (the network node examines the network performance information and determines whether any of the network performance information parameters cross a threshold value, and current and/or future calls from that node segment is rerouted if the software determines that the packet loss or other data included in the network performance information associated with a node segment crosses above the threshold value, paragraph [0142]); 
when the communication quality score satisfies a threshold, determining a different access point within range of the user device (the network node examines the network performance information and determines whether any of the network performance information parameters cross a threshold value, and current and/or future calls from that node segment is rerouted if the software determines that the packet loss or other data included in the network performance information associated with a node segment crosses above the threshold value, paragraph [0142]; the performance manager include a variety of functions, including load balancing for re-routing of real-time or non-real-time content communications, retrieving and presenting state information on network utilization and available resources to network managers in the form of reports and trend lines to determine where congestion is occurring, and displaying locations where additional routers, gateways, or other network communications devices may be desired to alleviate congestion or provide safety valves for network communications devices that require higher bandwidth capacity during certain times of the day, paragraph [0266]); and 
switching the VoIP communication to the different access point (the performance manager include a variety of functions, including load balancing for re-routing of real-time or non-real-time content communications, retrieving and presenting state information on network utilization and available resources to network managers in the form of reports and trend lines to determine where congestion is occurring, and displaying locations where additional routers, gateways, or other network communications devices may be desired to alleviate congestion or provide safety valves for network communications devices that require higher bandwidth capacity during certain times of the day, paragraph [0266]).
However, Edwards does not explicitly disclose “determining a communication quality score for the VoIP communication associated with the real-time VoIP communication quality data based on the segment mean opinion scores.”
Barton discloses the communication system provides the ability to gather historical or current application scores (e.g. MOS values) for UE within a particular geographic area of the WLAN and to use the application scores to evaluate and determine which operational characteristics for the geographic area contribute to the applications scores through training a convolutional neural network statistical mode (paragraph [0037]), where the statistical model representing linking relationships for the WLAN (e.g., relationships linking RF operational characteristics, transmission operational characteristics, and QoS operational characteristics to application scores and/or application score classes) using combined color maps generated for the particular geographic area represented by the location map using historical WLAN data gathered for the particular geographic area of the WLAN over one or more sampling time slices (paragraph [0168]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Edwards and Barton before him or her, to incorporate the application score as taught by Barton, to improve the network node of Edwards for monitoring the other types information including application score over multiple node segments. The motivation for doing so would have been to improve application performance and, in turn, Quality of Experience (QoE) for mobile users across a communication system (paragraph [0003] of Barton).

Regarding claim 17, Edwards and Barton disclose the system of claim 11, but Edwards does not explicitly disclose wherein the operations further comprise, for each VoIP communication, determining a communication mean opinion score for each access point associated with the respective VoIP communication.
Barton discloses the communication system provides the ability to gather historical or current application scores (e.g. MOS values) for UE within a particular geographic area of the WLAN and to use the application scores to evaluate and determine which operational characteristics for the geographic area contribute to the applications scores through training a convolutional neural network statistical mode (paragraph [0037]), where the statistical model representing linking relationships for the WLAN (e.g., relationships linking RF operational characteristics, transmission operational characteristics, and QoS operational characteristics to application scores and/or application score classes) using combined color maps generated for the particular geographic area represented by the location map using historical WLAN data gathered for the particular geographic area of the WLAN over one or more sampling time slices (paragraph [0168]).
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Edwards and Barton before him or her, to incorporate the application score as taught by Barton, to improve the network node of Edwards for monitoring the other types information including application score over multiple node segments. The motivation for doing so would have been to improve application performance and, in turn, Quality of Experience (QoE) for mobile users across a communication system (paragraph [0003] of Barton).

Regarding claim 18, Edwards and Barton disclose the system of claim 11, Edwards discloses wherein determining the independent historical quality performance of the at least one access point of the plurality of access points comprises determining a weighted average of the segment mean opinion scores associated with the at least one access point (other types of information that show utilization, latency, jitter, and packet loss, such as Mean Opinion Score voice values, paragraph [0188]; where a calculation is made to determine metrics along one or more transmission paths, such as a weighted average of the network performance information or status level, paragraph [0202]).

Regarding claim 19, Edwards and Barton disclose the system of claim 11, Edwards discloses wherein determining the independent historical quality performance of the user device of the plurality of user devices comprises determining a weighted average of the segment mean opinion scores associated with the user device (other types of information that show utilization, latency, jitter, and packet loss, such as Mean Opinion Score voice values, paragraph [0188]; where a calculation is made to determine metrics along one or more transmission paths, such as a weighted average of the network performance information or status level, paragraph [0202]).

Regarding claim 20, Edwards and Barton disclose the system of claim 19, but Edwards does not explicitly disclose wherein the weighted average of the segment mean opinion scores associated with each user device is weighted based on a call duration of the corresponding VoIP communication associated with each segment mean opinion score.
Barton discloses the communication system provides the ability to gather historical or current application scores (e.g. MOS values) for UE within a particular geographic area of the WLAN and to use the application scores to evaluate and determine which operational characteristics for the geographic area contribute to the applications scores through training a convolutional neural network statistical mode (paragraph [0037]), where the statistical model representing linking relationships for the WLAN (e.g., relationships linking RF operational characteristics, transmission operational characteristics, and QoS operational characteristics to application scores and/or application score classes) using combined color maps generated for the particular geographic area represented by the location map using historical WLAN data gathered for the particular geographic area of the WLAN over one or more sampling time slices (paragraph [0168]), and a weight coefficient is applied to each frame based on its duration (paragraph [0101]). 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Edwards and Barton before him or her, to incorporate the application score as taught by Barton, to improve the network node of Edwards for monitoring the other types information including application score over multiple node segments. The motivation for doing so would have been to improve application performance and, in turn, Quality of Experience (QoE) for mobile users across a communication system (paragraph [0003] of Barton).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
OUYANG et al – generating at least one perception model which relates the data representing at least one observable application characteristic and the network performance data, and determining a QoE model which relates the subjective QoE survey data and the data representing at least one observable application characteristic
Subbu PONNUSWAMY – a threshold value for determining whether to steer a client device from one AP to another AP, where the threshold value is determined based on the parameters associated with the particular node, the current node, a candidate node to which the node is steered
HOMCHAUDHURI et al – the AP generates at least one voice packet, outputs the at least one voice packet for a transmission to a station, where the at least one voice packet is output for transmission during one or more service periods of a target wake time protocol
CONNER et al – connecting an end device used by a first party to communicate with a second party through a VoIP network connection via a VoIP network device, connecting a first network device operating a first network to the VoIP device, connecting a second network device operating a second network to the VoIP device, if there are indications of a fault on at least two OSI layers, then switching from communicating VoIP connection related packets of data on the first network to communicating the VoIP connection related packets of data on the second network
BELSER et al – identifies a geolocation area where wireless communication devices (WCDs) that are served with beamforming by a first access node tend to experience radio link failure after having reported to the first access node being within threshold weak coverage of the first access node and threshold strong coverage of a second access node, and blindly triggers handover of a given WCD from the first access node to the second access node in response to determining that the given WCD is served with beamforming by the first access node while positioned in the identified geolocation area

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAI J CHANG whose telephone number is (571)270-5448. The examiner can normally be reached Monday - Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571)272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Kai Chang/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468